Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Election/Restrictions
Newly submitted claim 22 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
This application contains claims directed to the following patentably distinct species:
Fig.7; and 
Fig.8. 
The species are independent or distinct because Species (i) is directed to a rotor assembly including one of the one or more magnet alignment tabs being positioned adjacent the flux barrier section, wherein the two flux barrier openings are disposed between and spaced from side edges of the spoke to define the two pairs of flux restriction webs, and wherein the two pairs of flux restriction webs are positioned on opposite sides of the magnet alignment tab that is positioned adjacent to the flux barrier section, whereas Species (ii) is directed to a rotor assembly including one or more alignment tabs and a flux barrier section having one flux restriction web extending between the body section and the mounting section, the flux restriction web being formed by intersecting a pair of semi-circular openings with side edges of the spoke, and the flux restriction web being configured to magnetically isolate the body section from the mounting section, and one of the one or more magnet alignment tabs being positioned adjacent the flux barrier section.  


There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
Per MPEP 808.02, burden is established by a showing of one of the following:
(A) Separate classification thereof: This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification. 
(B) A separate status in the art when they are classifiable together: Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort when the examiner can show a recognition of separate inventive effort by inventors. Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search. 
(C) A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search. 
In the instant case, at least (C) applies in that different search queries are required. 


Accordingly, claim 22 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Allowable Subject Matter
Claims 1, 3-11, 14, 16-19, 21 & 23-24 are allowed.  The prior art of record does not appear to teach the claimed rotor including, inter alia, two flux barrier openings and two pairs of flux restriction webs…and one of the one or more magnet alignment tabs being positioned adjacent the flux barrier section, wherein the two flux barrier openings are disposed between and spaced from side edges of the spoke to define the two pairs of flux restriction webs, and wherein the two pairs of flux restriction webs are positioned on opposite sides of the magnet alignment tab that is positioned adjacent to the flux barrier section, as amended in claims 1 & 19. 

Conclusion
This application is in condition for allowance except for the following formal matters noted above.  Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BURTON S MULLINS/Primary Examiner, Art Unit 2832